Citation Nr: 0028085	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  94-17 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran had active service from July 1943 to 
March 1946.  This case was permanently transferred from the 
RO in St. Petersburg, Florida, to the RO in Chicago, 
Illinois, in April 1997.  At present, after remands to the 
ROs in St. Petersburg, Florida and Chicago, Illinois, the 
veteran's case is once again before the Board. 


REMAND

As enunciated by the United States Court of Appeals for the 
Federal Circuit (Court of Appeals), 38 U.S.C.A. § 7104(b) 
(West 1991) confers jurisdiction on the Board to consider 
previously adjudicated claims only if new and material 
evidence has been presented.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  As a jurisdictional matter, the 
question of whether new and material evidence had been 
submitted may be raised at any time during proceedings by any 
party or the tribunal, and must be adjudicated before 
addressing the merits. Id.  Accordingly, the Board finds 
that, prior to final adjudication of this case, it must first 
determine whether new and material evidence has been 
presented and/or is available.

In this regard, the veteran's case was remanded in October 
1999 in order to attempt to obtain the veteran's treatment 
records from the VA Medical Centers in St. Louis, Missouri, 
Danville, Illinois and Marion Illinois for 1987 and 1988, and 
his treatment records  from the Marion VA Medical Center for 
1947 and/or 1948.  The RO properly complied with the Board's 
request to attempt to obtain these records.  

Additionally, the October 1999 remand directed the RO to 
obtain the veteran's treatment records for depression and 
suicide attempt in June 1991 from the Marion VA Medical 
Center.  However, the present record contains neither the 
1991 treatment records from the Marion VAMC, nor any 
indication that the RO attempted to obtain these records.  In 
this respect, in Stegall v. West, 11 Vet. App. 268 (1998), 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance. 

Furthermore, the Board notes that a June 1998 VA Post 
Traumatic Stress Disorder (PTSD) examination report notes the 
veteran continues to be prescribed medication for his 
psychiatric problems at the Marion VAMC.  As such, the RO 
should attempt to obtain the veteran treatment records from 
the Marion VAMC for the period including January 1989 to the 
present.  Bell v. Derwinski, 2 Vet. App. 611 (1992); see 
VAOPGCPREC 12-95. 

Lastly, in Elkins v. West 12, Vet. App. 209 (1999), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998):  the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins, 12 Vet. 
App. at 218-219.

In this regard it does not appear that the veteran has been 
informed of the evidence necessary to well ground his claim.  
For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should attempt to obtain the 
veteran's treatment records at the 
Marion VAMC for January 1989 to the 
present.  If the search for these 
records has negative results, the claims 
file must be properly documented with 
information obtained from the VA 
facilities indicating that these records 
were not available.  See generally 
Stegall v. West, 11 Vet. App. 268 (1998)

2.  The RO should inform the veteran of 
the evidence necessary for a well-
grounded claim and afford him an 
opportunity to submit any additional 
evidence he desires to have considered in 
connection with his current appeal.  See 
Elkins v. West 12, Vet. App. 209 (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

3.  Thereafter, after ensuring that the 
directives of this remand have been 
fully satisfied, the RO should 
readjudicate the issue of whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for a psychiatric disorder.  In making 
its determination, the RO should review 
all the relevant evidence in the claims 
file, and must take into consideration 
the changes in the law as per Elkins v. 
West 12, Vet. App. 209 (1999), and Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
If the determination remains unfavorable 
to the veteran, the RO should furnish 
the veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




